Citation Nr: 1033969	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-02 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dizziness and 
headaches, claimed as residuals of a head injury.  

2.  Entitlement to an initial compensable evaluation for a shell 
fragment wound scar of the left side of the head.

3.  Entitlement to a compensable evaluation for a shell fragment 
wound scar of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
June 2010, the Veteran testified at a Board hearing before the 
undersigned Acting Veterans Law Judge at the RO.  A transcript of 
that hearing is of record.

At the Board hearing in June 2010, the Veteran testified that his 
appeal involving a compensable rating for a service connected 
knee scar pertained to his right knee, not his left, and that the 
paperwork referring to his left knee was a mistake.  However, as 
is explained in the remand below, the Veteran is properly 
service-connected for a left knee scar, not a right knee scar.  
Consequently, as the issue of entitlement to service connection 
for a right knee scar has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction (AOJ), 
the Board does not have jurisdiction over it and the matter is 
referred to the AOJ for appropriate action.  

The issue of entitlement to a compensable evaluation for a shell 
fragment wound scar of the left knee is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran's headache and dizziness are related to service.

2.  The Veteran's shell fragment wound scar of the left side of 
the head measures 2 cm by 1.5 cm.


CONCLUSIONS OF LAW

1.  Headaches and dizziness, claimed as residuals of a head 
injury, were not incurred in or aggravated during the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  The criteria for a compensable (10 percent) rating, but not 
more, for shell fragment wound scar of the left side of the head 
have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (as in effect prior to 
October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009)).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part 
of VA to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2009).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present appeal, the 
Veteran  was provided with initial notice of the VCAA in April 
2007, which was prior to the August 2007 adverse decision on 
appeal.  Therefore, the express requirements set out by the Court 
in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the Veteran in this case.  In 
the April 2007 letter, the RO informed the Veteran of the 
applicable laws and regulations with respect to increased rating 
and service connection claims, the evidence needed to 
substantiate the claims decided herein, and which party was 
responsible for obtaining the evidence.  38 C.F.R. § 3.159 
(2009); See also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claims at issue.  See 73 Fed. Reg. 
23, 353-23, 356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any evidence 
in the claimant's possession that pertains to the claims.  In 
short, the Board finds that the notice required by the VCAA and 
implementing regulations was furnished to the Veteran and that no 
useful purpose would be served by delaying appellate review to 
send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claims on appeal being decided herein, 
the Board finds that the Veteran is not prejudiced by a decision 
at this time since the claims are being denied.  Therefore, any 
notice defect, to include disability rating and effective date, 
is harmless error since no disability rating or effective date 
will be assigned.  Moreover, the Veteran was provided with notice 
of the disability rating and effective date elements in the April 
2007 VCAA letter.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The RO has made reasonable and 
appropriate efforts to assist the Veteran in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA outpatient records from the Bonham VA medical center 
through June 2010.  Moreover, the Veteran was afforded pertinent 
VA examinations during the pendency of this appeal, in July 2007, 
and was also provided with the opportunity to attend a Board 
hearing which he attended at the RO in June 2010.  With respect 
to the July 2007 VA examinations, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
with respect to the issues of entitlement to service connection 
for headaches and dizziness, claimed as residuals of a head 
injury, and entitlement to a compensable evaluation for a 
shrapnel fragment scar to the left head, are adequate, as they 
are predicated on a review of the Veteran's claims file, all 
pertinent evidence of record, and on an adequate physical 
examination; and the examination opinions are supported with 
rationale.  Thus, there is adequate medical evidence of record to 
make a determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion concerning the issues being decided herein 
has been met.  38 C.F.R. § 3.159(c)(4) (2009).  Moreover, the 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  
Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claims on 
appeal being decided herein and that adjudication of these claims 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no risk 
of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.

II.  Service Connection for Headaches and Dizziness, Claimed as 
Residuals of a Head Injury

Facts

The Veteran's service treatment records are devoid of complaints 
or treatment for an injury to the head, headaches, or dizziness, 
but show that he was treated for a neck wound in May 1968 caused 
by M79 fragments during a fire fight near Saigon in Vietnam in 
May 1968.  These further records show that the Veteran was 
treated at a field hospital with debridement of the wound under 
local anesthesia and sutures and returned to duty three days 
later.  

The Veteran's March 1969 service separation examination report 
shows that he had a normal neurological clinical evaluation.  On 
a March 1969 Report of Medical History, the Veteran denied having 
a history of a head injury.  He also denied having a history of 
frequent or severe headache or dizziness or fainting spells.

In January 1982, the Veteran filed a claim of entitlement to 
service connection for disabilities that did not include 
headaches or dizziness.  

The Veteran reported "head pain" during a VA examination in 
March 1982.  The examiner noted that the Veteran apparently had 
tension headaches and what may have been a minor globus 
hystericus in the past.  

In January 2007, the Veteran filed a claim of entitlement to 
service connection for a head injury noting an onset date of 
August 1968.

In a statement dated in March 2007, the Veteran said that as the 
years have gone by, he has been suffering "pains, [h]eadaches 
and dizziness" which his primary care physician told him were 
symptoms of extreme concussion and "would be related to [his] 
head injury."

During a VA examination in July 2007, the Veteran reported that 
he had been struck in the head with shrapnel in service, but he 
denied being knocked unconscious.  He also reported a 10 year 
history of "unsteadiness" which he said occurred periodically, 
including when he moved suddenly such as coming in or out of an 
automobile.  He said at that point he would have to stop and hold 
on to something.  Otologic examination findings were 
unremarkable.  The examiner stated that there was no evidence of 
nystagmus present and the Veteran had no difficulty walking in 
tandem.  The examiner stated that he had reviewed the Veteran's 
claims file including the notation in the Veteran's service 
treatment records regarding the shrapnel wound.  He diagnosed the 
Veteran as having history of dizziness and unsteadiness of ten 
years' duration.  

The examiner went on to state that his review of the Veteran's 
service treatment records did not show that a head injury had 
occurred nor could he find evidence of complaints or treatment 
for dizziness.  He further noted that the Veteran did not provide 
a history that would suggest that dizziness might have been 
incurred while on active duty, particularly related to any 
injury, specifically the shrapnel wounds to the head.  He opined 
that the most likely etiology of the Veteran's present problem 
with dizziness and disequilibrium would be related to a vascular 
etiology.  He further opined that it was "less likely than not" 
that the dizziness and unsteadiness claimed by the Veteran would 
be related to any inservice event, specifically the shrapnel 
injury to the head in service.

Also in July 2007 the Veteran underwent a VA scar examination.  
The Veteran reported to the examiner that he sustained shrapnel 
injury to the left side of the head just above his ear, had been 
momentarily dazed or unconscious for two to three minutes, and 
then recovered without any confusion or memory deficit or other 
symptom.  Findings revealed a barely visible inverted L-shaped 
scar just above the left ear measuring 2 centimeters (cm) by 1.5 
cm.  The Veteran also reported that he began having headaches 5 
years later and the headaches were located in the same area where 
he injured his head.  He said the headaches lasted for five 
seconds and were not associated with eye symptoms or 
gastrointestinal symptoms.  He said he also experiences momentary 
dizziness associated with this that lasts 2-3 seconds and his 
only treatment is Aspirin.  He asserted that the severity of the 
headaches had not changed, but that the frequency had.  He was 
noted to have elevated blood pressure for 5 years and was taking 
medication for this.  He was diagnosed as having headaches not 
otherwise specified, minimal symptoms, and minimal disability.  
The examiner opined that the current symptoms of dizziness, 
headaches, and scar were "less likely than not" caused by the 
scar, the headaches, the pain and the dizziness and the 
previously stated impression of concussion which on history did 
not seem valid.  He further opined that these symptoms were 
currently not due to the shrapnel injury in 1968.  The examiner 
noted that the Veteran began having symptoms 5 years after the 
injury and these symptoms now were momentary and there was no 
disability caused by them.

The Veteran asserted on the Notice of Disagreement dated in 
September 2007 that his dizziness and headaches were a direct 
result of the injuries to the left side of his head.  

At a Board hearing in June 2010, the Veteran testified that he 
had bad headaches approximately two to three times a week which 
he related to an inservice head injury.  He also said that he had 
dizziness due to this injury.  He added that a doctor had never 
related his headaches and dizziness to the injury.  

Law and Discussion

Service connection may be granted for a disability resulting from 
an injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent lay 
evidence means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2).  
However, the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006)

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but does not absolve a claimant from the 
requirement of demonstrating current disability and a nexus to 
service, as to both of which competent medical evidence is 
generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107.

The Veteran reports sustaining a head injury in service in 1968 
resulting in headaches and dizziness.  While his service 
treatment records indeed show shrapnel fragment wound injury in 
May 1968, the injury is noted to be to the Veteran's neck and not 
his head.  More specifically, there is on file a Clinical Record 
Cover sheet dated in May 1968 showing that the Veteran had been 
hit by M79 fragments during a fire fight near Saigon in Vietnam.  
The record notes that the Veteran was treated at a field hospital 
where the neck wound was debrided under local anesthesia and 
sutures were applied, and he returned to duty three days later.  
At a VA scar examination in July 2007, the Veteran was noted to 
have a barely visible L-shaped scar just above his left ear 
measuring 2cm by 1.5 cm.  He reported at that time that he 
sustained a shrapnel injury to the left side of the head just 
above the ear.  Accordingly, in August 2007, the RO granted 
service connection for shell fragment wound scar, left side of 
head.  Thus, the Board concedes that the Veteran sustained a 
shell fragment wound to the left side of his head.  38 U.S.C.A. 
§ 1154(b).  That notwithstanding, there is no indication from the 
Veteran's service treatment records of complaints or treatment 
for headaches or dizziness.  In fact, in addition to denying a 
history of head injury on a Report of Medical History that the 
Veteran signed at the time of his separation from service in 
March 1969, he also denied having a history of frequent or severe 
headache, dizziness, or fainting spells.  Moreover, the Veteran 
was found to have a normal neurological clinical evaluation at 
his March 1969 separation examination.  

Thus, with respect to the showing of chronic disease in service 
for the conditions claimed, see 38 C.F.R. § 3.303(b), this is 
simply not shown by the evidence of record.  That is, not only is 
there is no showing of complaints or treatment for headaches or 
dizziness in service, but the Veteran specifically denied ever 
having these symptoms on a Report of Medical History that he 
completed at the time of his separation from service in March 
1969.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology.  In this 
regard, although the Veteran is claiming that he has headaches 
and dizziness related to service, he does not assert that he has 
had these symptoms ever since service.  In this regard, the 
Veteran did not include a claim for headaches and dizziness when 
he filed his initial claim for service connection in January 
1982.  Moreover, when he later file a claim for service 
connection for headaches and dizziness in January 2007, he 
reported that he had been wounded in action and that "time has 
caused additional problems in relation to wounds."  Furthermore, 
he stated in writing in March 2007 that "as the years have gone 
by, I am now suffering pains, [h]eadaches and dizziness..."  
This is indeed consistent with the medical evidence which neither 
shows nor suggests that the Veteran has had headaches and 
dizziness since service.  

Instead, the first indication of head and headache problems is 
many years after service, in March 1982.  It was at this time 
that the Veteran underwent a VA examination and complained of 
"head pain."  The examiner remarked that the Veteran apparently 
had tension headaches and what may have been a minor globus 
hystericus in the past.   The Veteran was subsequently noted by a 
VA ear, nose, and throat (ENT) examiner in July 2007 as having a 
history of dizziness and unsteadiness of 10 years' duration, and 
by a July 2007 VA scar examiner as having onset of headaches five 
years after the inservice "head" injury.  

Based on the foregoing the requirements for establishing service 
connection under the provisions of 38 C.F.R. § 3.303(b) have not 
been met.  

Regarding the provisions of § 3.303(d) with respect to medical 
nexus evidence, the Board notes that the only medical evidence 
addressing a nexus to service militates against the Veteran's 
claim.  More specifically, the July 2007 VA ENT examiner opined 
that it was less likely than not that the dizziness and 
unsteadiness claimed by the Veteran would be related to any in-
service event.  The examiner pointed out that the Veteran did not 
provide a history that would suggest that dizziness might have 
been incurred while on active duty, particularly related to any 
injury, specifically the shrapnel wounds of the head, and that 
the most likely etiology of the Veteran's current problem with 
dizziness and disequilibrium would be related to a vascular 
etiology.  In addition, there is the opinion of the July 2007 VA 
scar examiner who opined that the Veteran's current symptoms were 
not due to the shrapnel injury in 1968. 

The Board acknowledges the Veteran's own assertions that he has 
headaches and dizziness related to service, notably the shrapnel 
fragment wound injury in 1968, and that he is competent to give 
evidence about symptomatology and what he experienced in service.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, he is 
not competent to render an opinion as to the cause or etiology of 
his presently claimed headaches and dizziness as such matters 
require medical expertise which he is not shown to possess.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) 
(noting general competence to testify as to symptoms but not to 
provide medical diagnosis); see also Clyburn v. West, 12 Vet. 
App. 296, 301 (1999).  Thus, with respect to any possible 
connection between the Veteran's headaches and dizziness and his 
military service, the Board must rely on the relevant medical 
evidence to make a determination.  As noted above, the only 
competent medical opinions in this matter weigh against the 
Veteran's claim.  Moreover, the Veteran testified in June 2010 
that a doctor had never related the problems he was having with 
dizziness and headaches to the inservice injury.

In sum, the Veteran has not presented any credible medical 
evidence to support his assertions that he presently has 
headaches and dizziness related to service, to include as 
residuals of an in-service head injury and, in fact, the only 
credible medical evidence in this regard are the July 2007 VA 
examination reports which militate against the claim.

Under these circumstances, the claim for service connection for 
headaches and dizziness, claimed as residuals of an inservice 
head injury, must be denied.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the- doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b).

III.  Compensable Rating for Shrapnel Wound Scar of the Left Side 
of the Head

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  In evaluating the Veteran's claims, all 
regulations which are potentially applicable through assertions 
and issues raised in the record have been considered, as required 
by Schafrath.  Where, as in the instant case, the appeal arises 
from the original assignment of a disability evaluation following 
an award of service connection, the severity of the disability at 
issue is to be considered during the entire period from the 
initial assignment of the disability rating to the present time.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's shrapnel fragment wound scar, left side of the 
head, is rated as noncompensably disabling under 38 C.F.R. § 
4.118, Diagnostic Code 7805.  The applicable rating criteria for 
skin disorders, to include scars, are found at 38 C.F.R. § 4.118.  
During the pendency of this appeal for an increased rating, the 
criteria for evaluation of scars were amended as of October 23, 
2008.  However, the revisions are applicable to applications for 
benefits received by VA on or after October 23, 2008.  See 73 
Fed. Reg. 54,708 (Sept. 23, 2008).  Here, VA received the 
Veteran's claim in January 2007.  Therefore, only the pre-October 
2008 version of the schedular criteria is applicable in this 
case.

38 C.F.R. § 4.118, Diagnostic Code 7800 (2008) provides that:  A 
compensable (10 percent) disabling rating is warranted for a skin 
disorder with one characteristic of disfigurement of the head, 
face, or neck.  Under Note (1) of DC 7800, the 8 characteristics 
of disfigurement, for purposes of evaluation under 38 C.F.R. 
§ 4.118, are:  (1) scar 5 or more in. (13 or more cm.) in length, 
(2) scar at least one-quarter in. (0.6 cm.) wide at widest part, 
(3) surface contour of scar elevated or depressed on palpation, 
(4) scar adherent to underlying tissue, (5) skin hypo-or hyper-
pigmented in an area exceeding 6 sq. in. (39 sq. cm.), (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding 6 sq. in. (39 sq. cm.), (7) underlying soft tissue 
missing in an area exceeding 6 sq. in. (39 sq. cm.), (8) skin 
indurated and inflexible in an area exceeding 6 sq. in. (39 sq. 
cm.).

Note (2) to Diagnostic Code 7800 provides that tissue loss of the 
auricle is to be rated under Diagnostic Code 6207 (loss of 
auricle), and anatomical loss of the eye under Diagnostic Code 
6061 (anatomical loss of both eyes) or Diagnostic Code 6063 
(anatomical loss of one eye), as appropriate.  Note (3) provides 
that unretouched color photographs are to be taken into 
consideration when rating under these criteria.  38 C.F.R. § 
4.118.

In every instance where the schedule does not provide a 0 percent 
evaluation for a diagnostic code, a 0 percent evaluation shall be 
assigned when the requirements for a compensable evaluation are 
not met.  38 C.F.R. § 4.31.

Other pertinent skin disability criteria provide that a 
compensable disability rating is warranted for an unstable, 
superficial scar (Code 7803); for a superficial scar that is 
painful on examination (DC 7804); or for a scar that causes 
limitation of function of the affected part (DC 7805).  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805 (as in effect prior to October 
23, 2008).

The Veteran's service treatment records do not show a scar on the 
left side of his head, but do note that he had been hit by M79 
fragments while involved in a fire fight near Saigon in Vietnam.  

In August 2007, the RO granted service connection for shrapnel 
fragment scar of the left side of the head based on findings from 
a VA scar examination in July 2007.  At this examination the 
Veteran reported sustaining a shrapnel injury to the left side of 
his head just above his ear.  He said the shrapnel had been 
removed and the wound had been cleaned and subsequently healed.  
He further reported that the scar itself gave him no symptoms.  
On examination there was an inverted L-shaped scar just above the 
Veteran's left ear that was barely visible and measured 2cm on 
one side and 1.5cm on the other side.  The scar was not painful, 
there was no adherence, and the texture was normal.  There was 
also no elevation or depression of the scar, nor inflammation, 
edema or keloid formation.  In addition, there was no induration 
or inflexibility, and there was no limitation of function caused 
by the scar.  An impression of shrapnel wound to the left side of 
the head just above the ear with operative repair in 1968 without 
residual symptoms was noted.

Based on the foregoing findings, the Board finds that a 
compensable (10 percent) evaluation, but not more, is warranted 
for the scar of the left side of the head effective the date of 
service connection.  See Fenderson, supra.  On evaluation, the 
scar measured 2cm by 1.5cm which meets one of the criteria for 
disfigurement (i.e. scar at last 0.6 cm wide at widest part).  
See  38 C.F.R. § 4.118, Diagnostic Code 7800.  However, there is 
no indication that an evaluation in excess of 10 percent is 
warranted.  See  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804, or 7805.  The evidence does not show that the scar meets 
any of the other criteria for disfigurement under Diagnostic Code 
7800.  Additionally, the evidence fails to indicate that the scar 
is painful or unstable as required for evaluation under 
Diagnostic Codes 7803 or 7804.  Further, there is no functional 
impairment as would warrant consideration of Diagnostic Code 
7805.  

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the Veteran's service-connected shrapnel fragment wound scar of 
the left side of the head is not so unusual or exceptional in 
nature as to render his schedular rating inadequate.  The 
Veteran's disability has been evaluated under the applicable 
diagnostic code that has specifically contemplated the level of 
occupational impairment caused by his disability.  The evidence 
does not reflect that the Veteran's head scar alone, has caused 
marked interference with employment or necessitated any frequent 
periods of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in this 
case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for dizziness and headaches, 
claimed as residuals of a head injury, is denied.

Entitlement to a 10 percent evaluation, but not more, for a 
shrapnel fragment wound scar of the left side of the head is 
granted subject to the regulations governing the award of 
monetary benefits.


REMAND

As noted in the introduction above, the Veteran testified at the 
Board hearing in June 2010 that his service-connected knee scar 
was really for the right knee, not the left knee, and that the 
paperwork incorrectly referred to the left knee.  However, as the 
RO pointed out when it initially granted service connection for a 
left knee scar in April 1982, although the Veteran's service 
treatment records refer to superficial open wound to the right 
knee, the Veteran had consistently stated that the injury was to 
his left knee.  This is consistent with the Veteran's initial 
claim for service connection in January 1982 where he clearly 
reported a shrapnel fragment wound to the left knee, and his 
report of having a very painful left knee during a VA examination 
in March 1982.  Moreover, the RO noted in April 1982 that current 
examination findings revealed a scar on the Veteran's left knee, 
but no scar on his right knee.  Based on this evidence, the RO 
went ahead and granted service connection for a shrapnel fragment 
wound scar to the Veteran's left knee.  There is no evidence of 
an oversight with respect to the RO's grant of service connection 
for shrapnel wound scar of the left knee.  Accordingly, the issue 
properly before the Board is as noted on the title page of this 
decision, i.e., entitlement to a compensable evaluation for a 
shrapnel wound scar of the left knee.

While the Veteran was afforded a VA scar examination in May 2007, 
findings only pertain to his nonservice-connected right knee, not 
his left knee.  Thus, this examination report is inadequate for 
rating purposes.  Accordingly, a new medical examination is 
deemed necessary in order to properly decide this claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VA dermatology 
examination to evaluate the nature and 
severity of his service-connected shrapnel 
fragment wound scar of the left knee in 
accordance with AMIE protocol for rating 
such disabilities.  The examiner is 
specifically requested to provide the 
measurement of the scar identified and 
indicate whether such scar is deep or 
superficial, unstable, painful on 
examination and/or causes limited 
function.    

2.  Thereafter, readjudicate the claim for 
a compensable evaluation for shell 
fragment wound scar, left knee.  If this 
readjudication does not result in a 
favorable grant of the benefits sought by 
the Veteran, the Veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response. Thereafter, the case must be 
returned to the Board for further 
appellate consideration.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


